Citation Nr: 1444848	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  09-49 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for pterygium.


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel












INTRODUCTION

The Veteran served on active duty from April 1996 to February 2004

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

On his December 2009 substantive appeal, VA Form-9, the Veteran marked that he desired to testify before a member of the Board at a live videoconference hearing.  Subsequently, in a November 2010 letter, the Veteran wrote that he wished to cancel his hearing.  The hearing request has been withdrawn.  See 38 C.F.R. 
§§ 20.703, 20.704 (2013).

The Board notes in an April 2014 VA Form 21-22, the Veteran appointed the American Legion as his representative, but the form was never signed.  In an August 2014 Routing and Transmittal Slip, the Disabled American Veterans (DAV) were contacted and confirmed that the Veteran had revoked their power of attorney.  In a September 2014 Routing and Transmittal Slip, it was noted that the American Legion would not take over as the Veteran's representative  without a written note confirming that the DAV's representation had been revoked.  Subsequently, the Veteran was contacted and stated that he wished to proceed without representation.

This case was previously before the Board in June 2013 when it was remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11. Vet. App. 268 (1998).


FINDING OF FACT

The preponderance of the evidence is against a determination that the Veteran's current pterygium is related to active service.

CONCLUSION OF LAW

The criteria for service connection for pterygium have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
Ideally, this notice should be provided prior to an initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, if notice was not provided prior to initially adjudicating the claim, or if provided, was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is preserved, so not frustrated, in that the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, a VCAA notice letter was sent to the Veteran in April 2009.  This letter informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  Thereafter, the case was readjudicated by way of a SOC in November 2009 and SSOC in August 2013.  So, he has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records (VA and private), and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The claims file contains STRs, VA medical evidence, and the Veteran's contentions.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Furthermore, the Veteran was provided a VA examination in July 2013 to evaluate his eye condition.  The examination report reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Thus, the duties to notify and assist have been met.

II.  Stegall Analysis
As previously noted, the Board remanded this case for further development in June 2013.  The Board specifically instructed the AOJ to obtain all VA treatment records, send the Veteran a new Duty to Assist letter requesting that he provide the names, addresses, and approximate dates of treatment of all medical care providers, schedule the Veteran for an examination to determine the current nature, extent, and severity of the Veteran's pterygium, and to readjudicate the claim on appeal.  Subsequently, all outstanding VA records were obtained and associated with the claims folder, the Veteran never responded to the June 2013 Duty to Assist letter, and the Veteran was afforded a VA eye examination in July 2013.  Thereafter, the Veteran's claim was readjudicated in an August 2013 SSOC.  Thus, there was compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).
III.  Legal Criteria - Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2013).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Certain chronic disabilities are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013). 

In its determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.
The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

IV.  Analysis

The Veteran contends that he is entitled to service connection for his Pterygium because he was exposed to sun, dust, and wind while stationed in the Sinai Peninsula from July 2003 through January 2004.

The Veteran satisfies the first threshold element for service connection, a current disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In a July 2013 Compensation and Pension (C&P) examination, the Veteran was diagnosed with a right eye pterygium.

Affording the Veteran the benefit of the doubt, the Veteran satisfies the second threshold element of service connection, an in-service incurrence or aggravation of a disease or injury.  Id.; see also 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2013).  The Veteran's exposure to sun, dust, and wind while stationed in the Sinai Peninsula from July 2003 to January 2004 is noted in his service personnel records.  Additionally, in his January 2004 journal entry, the Veteran wrote that he did not receive his prescription sunglasses until the week before he left the Sinai Peninsula.

The Veteran does not meet the third threshold element of service connection, a nexus between the claimed in-service disease or injury and the present disability.  Id.  In a January 2004 Post Deployment Health Survey, the Veteran indicated that there had been no redness of his eyes or vision changes during his deployment.  

A March 2004 Omaha VA Medical Center (VAMC) report noted that the Veteran's pupils were equal, round, and reactive to light and accommodation; sclera was anicteric, conjunctivae was normal; and fundi had no arterial/venous nicking, papilledema, or retinal hemorrhages.

It was not until May 2007 that the first diagnosis of pterygium was noted, over three years after the Veteran separated from service.  The Board notes that the passage of time between the Veteran's discharge and an initial diagnosis for the claimed disorder is one factor that weighs against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period of absence of medical complaints for a condition can be considered as a factor in resolving claim, just not the only or sole factor); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where the Veteran had failed to account for lengthy time period between service and initial symptoms of disability).  

Subsequently, in a November 2011 eye examination, it was noted that the Veteran had a "tiny lateral pterygium OD."  An October 2012 eye examination noted that the Veteran's conjunctiva and external eye was normal.

In a July 2013 C&P Eye examination, the Veteran was diagnosed with pterygium in his right eye.  The VA examiner noted that the claims file had been reviewed.  The examiner further noted that there was no report by the Veteran of any injury, pain, or diplopia associated with his eyes or vision.  The examiner opined that the Veteran's right eye pterygium was less likely as not due to or aggravated by his exposure to sun, wind, and dust while stationed in the Sinai Peninsula.  There was no mention by the Veteran on his January 2004 Post Deployment Survey of any eye redness or any other eye condition.  The examiner noted that it was not until May 2007 that the minimal pterygium was diagnosed.  The pterygium was minimal with only less than 1/2mm involvement of the right cornea at the limbus.

The Board has not overlooked the Veteran's testimony with regard to his right eye pterygium.  The Veteran is competent to report on factual matters of which he had firsthand knowledge; and the Board finds that the Veteran's reports concerning exposure to sun, dust, and wind while serving in the Sinai Peninsula to be credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, there is no basis for concluding that a lay person, such as the Veteran, is competent to discern whether his right eye pterygium is related to service, in the absence of specialized medical training, which in this case the Veteran has not established.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. §§ 3.303(a), 3.159(a) (2013); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.  As such, the objective medical findings and opinions provided by the July 2013 C&P examiner have been accorded greater probative weight and weigh heavily against the Veteran's lay statements of etiology.

Since there is no affirmative evidence of a nexus between the Veteran's exposure to sun, dust, and wind in service and his right eye pterygium, and there is evidence against such a nexus, the Board concludes that the preponderance of the evidence is against granting service connection.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).










ORDER

Entitlement to service connection for right eye pterygium is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


